Smith, P. J.,
— This is a petition for the appointment of appraisers to ascertain and fix the value of certain shares of building and loan association stock owned by the plaintiff. It was presented under the provisions of the Act of May 3, 1909, P. L. 408, authorizing the merging and consolidation *640of certain corporations, etc. A careful reading of the petition indicates that it conforms strictly with the provisions of the act.
The answer of the corporation defendant does not deny several of the averments of the petition. It does allege, however, that the appraisement placed upon this stock by its appraisers was fair. Defendant also prays in the answer that the court cause the petitioner to give bond or security for the payment of any costs that might accrue by reason of any appraisers appointed by the court in pursuance of the prayer of the petition.
The act of assembly does not make provision that a petitioner give security for costs incident to an appraisement of stock which he owns in a building and loan association; so that the court has no power to make such order for costs.
The petitioner, having complied with the requirements of the act of assembly, is entitled to have appraisers appointed. Therefore, the rule should be made absolute.
And now, August 23,1932, the prayer of the petition is granted. Counsel will prepare and present a form of order for the appointment of appraisers.